Judgment unanimously affirmed, with costs. As against judgment creditors of the mortgagor, we are of opinion that the clause in the mortgage purporting to mortgage “ furniture, fixtures and other necessary equipment for the operation of the building * * * belonging to the mortgagor at any time in, * * * or used in such operations,” is unavailable to constitute a lien which would affect the rights of such judgment creditors. (See Kribbs v. Alford, 120 N. Y. 519, 524; R. D. Co. v. Rasey, 142 id. 570, 575, 577; Zartman v. First Nat. Bank, 189 id. 267, 271; Titusville Iron Co. v. City of New York, 207 id. 203; Diana Paper Co. v. Wheeler-Green Electric Co., 228 App. Div. 577, 578.) Present — Lazansky, P. J., Kapper, Carswell, Tompkins and Davis, JJ.